Bechtel, P. J.,
This is a motion for judgment in favor of the plaintiff and against the defendant upon matters of fact and law appearing upon the face of the record. This motion is made under the provisions of the Act of Assembly approved June 7, 1915, P. L. 887. This act provides: “Provided, that the court may, on rule, enter such judgment on the pleadings, in favor of either party, as it may appear to the court the party is entitled to.”
It will be noted that the authority given to the court to enter judgment is “on rule.” In this case no rule was obtained. The plaintiff’s statement and defendant’s answer were submitted to the court and a motion made for judgment in favor of the plaintiff. We do not find that this act confers any such authority upon the court. In addition to this, under the pleadings, it seems to us that there are certain important matters concerning which the court does not have sufficient information.
There is nothing to show whether the rights of any other parties have intervened during the long period of time during which plaintiff failed to make an election under the terms of the will, nor is there anything to show whether or not he acquiesced in the terms of the will and accepted benefits thereunder during that period of time. Nor is there anything to show how the estate has been proceeded with in the Orphans’ Court; nor is there anything to show that plaintiff’s election to take against said will was made in accordance with the terms of the Act of April 21, 1911, P. L. 79.
And now, May 5, 1924, the motion to grant judgment in favor of the plaintiff is herewith denied.
From M. M. Burke, Shenandoah, Pa.